Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.

Response to Amendment
The amendment filed February 23, 2022 has been entered.  Claims 1 and 67 have been amended.  Claims 3-4, 8, 11-13, 15-20, 23-35, 40-49, 53-64, 66, 69, 71-79 and 81-82 are canceled.  Currently, claims 1-2, 5-7, 9-10, 14, 21-22, 36-39, 50-52, 65, 67-68, 70 and 80 are pending for examination.

Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 12-14 that Durand et al. (US Pat 5,400,784) does not disclose the claimed invention such that pairs “define a plurality of distinct electrical channels for stimulating the nerve along a length of the nerve” and that “one of the plurality of pairs of electrodes is electrically isolated from the other pairs of electrodes such that each pair of electrodes can be stimulated 
    PNG
    media_image1.png
    430
    595
    media_image1.png
    Greyscale
“define a plurality of distinct electrical channels for stimulating the nerve along a length of the nerve”
Applicant argues the pairs of Durand et al. do not define a plurality of distinct electrical channels for stimulating the nerve along a length of the nerve.  Durand et al. discloses each of the plurality of conductive elements “B” are provided with two electrodes 11 on a first side (col. 6, lines 25-27) interpreted as creating a “pair” as required by the claim’s limitation of “each of the pairs of electrodes includes an electrode of the first set of electrodes aligned with one of the electrodes of the second set”.  Durand et al. further states, “These electrodes are individually connected to an operatively associated electrical power source through individual fine conductive wires.” (col. 6, lines 28-30).  This is 
“one of the plurality of pairs of electrodes is electrically isolated from the other pairs of electrodes such that each pair of electrodes can be stimulated independently from one another”
As mentioned above, Durand et al. states, “These electrodes are individually connected to an operatively associated electrical power source through individual fine conductive wires.” (col. 6, lines 28-30).  Durand et al. clearly states that the electrodes are electrically isolated from the other electrodes, enabling each electrode to be stimulated independently from one another.  The pairs of electrodes 11 on the plurality of conductive elements “B” are therefore electrically isolated from other pairs of electrodes, each pair being stimulated independently from one another.  “around a first circumference” or “around a second circumference”
The annotated figure above describes how Durand et al. discloses the limitations of a first set of electrodes mounted in a ring around a first circumference of at least the one cuff portion, and a second set of electrodes mounted in a ring around a second circumference of at least the one cuff portion spaced apart from the first circumference in the direction of the cuff axis passing through the passageway.  
Applicant’s arguments, see page 14, filed February 23, 2022, with respect to the rejection(s) of claim(s) 67 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosenbluth et al. (US PG Pub 2015/0321000).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 67-68, 70, 80 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the passageway" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “the passageway” is not defined by the claim until line 17.
Claim 67 recites the limitation "the passageway" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “the passageway” is not defined at all by the claim.
Claim 67 recites the limitation "the nerve along a length of the nerve" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Line 4 defines the term “nerve fiber”.
Claims 68, 70 and 80 are rejected to for being dependent on claim 67 and failing to remedy the deficiencies of claim 67.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 9 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 is dependent on canceled claim 8.  Furthermore, the limitations recited in claim 9 are substantially similar to the newly added limitations of claim 1, and do not appear to further limit the subject matter.  
Claim 14 is dependent on claim 9, which is dependent on canceled claim 8.  Furthermore, the limitations recited in claim 9 are substantially similar to the newly added limitations of claim 1, and do not appear to further limit the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6, 50, 67, 80 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “for stimulating the nerve along a length of the nerve” in line 11, suggesting the claim is directed to or encompassing a human organism.  It is suggested to amend the claim to recite “configured for stimulating the nerve along a length of the nerve”.
Claim 2 recites, “the cuff portion forms at least part of a tubular section for receiving the nerve”.  It is suggested to amend the claim to recite “the cuff portion forms at least part of a tubular section configured for receiving the nerve”.
Claim 6 recites, “the first pair of electrodes is arranged to provide an electrical channel using the nerve”.  It is suggested to amend the claim to recite “the first pair of electrodes is configured to provide an electrical channel using the nerve”. 
Claim 50 recites, “a physiological sensor arranged to detect physiological activity in a subject”.   It is suggested to amend the claim to recite, “a physiological sensor configured to detect physiological activity in a subject”.  
Claim 67 recites, “at least one nerve interface device arranged, in use, to apply an electrical signal to at least one nerve fiber of a subject” in lines 3-4; and “electrical channels for stimulating the nerve along a length of the nerve” in lines 13-14.  It is suggested to amend the claim to recite, “at least one nerve interface device configured, in use, to apply an electrical signal to at least one nerve fiber of a subject”; and “electrical channels configured for stimulating the nerve along a length of the nerve”.
Claim 80 recites, “the first nerve interface device arranged, in use, to apply an electrical signal to at least one nerve fiber of a subject and the second nerve interface device arranged, in use, to detect the electrical signal in the at least one nerve fiber”. It is suggested to amend the claim to recite, “the configured, in use, to apply an electrical signal to at least one nerve fiber of a subject and the second nerve interface device configured, in use, to detect the electrical signal in the at least one nerve fiber”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9, 21, 37-38, 52, 65 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Durand et al. (US Pat 5,400,784).
Regarding claims 1-2, 5-7, 9, 21, Durand et al. discloses a nerve interface device comprising: at least one cuff portion (figs. 1-2); a first set of electrodes mounted in a ring around a first circumference of the at least one cuff portion (see annotated figure above); a second set of electrodes mounted in a ring around a second circumference of the at least one cuff portion spaced apart from the first circumference in the direction of the cuff axis passing through the passageway (see annotated figure above); a plurality of pairs of electrodes, each of the pairs of electrodes includes an electrode of the first 
Regarding claim 37-38, 52, 65, Durand et al. discloses a nerve stimulation system, method and non-transitory computer-readable storage medium comprising: a first nerve interface device according to claim 1; and a stimulation device (“an operatively associated electrical power source”) arranged to generate an electrical signal; wherein the stimulation device is arranged for independent electrical communication with the first pair of electrodes of the first nerve interface device, to provide the independent electrical signal to the first pair of electrodes of the nerve interface device from another electrical signal applied to the other pairs of the plurality of pairs of electrodes (col. 6, lines 25-41).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 22, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand et al. (US Pat 5,400,784).
Regarding claim 10, Durand et al. does not expressly disclose a maximum number of electrodes in each set is half a circumference of the nerve divided by an average diameter of the fascicles within the nerve.  This limitation appears to be a matter of design choice, as the specification states the calculation can be rounded up or down ([0044]), and further adjusted depending on the size of the area of nerve controlling the physiological function of interest ([0045]).  It would have been obvious to one of 
Regarding claim 22, Durand et al. does not expressly disclose the surface length of each electrode of the first pair of electrodes is between 0.05mm and 3mm.  Durand et al. however does teach each of the tabs 22 are 1mm wide (col. 13, lines 20-21), suggesting the surface length of each electrode is capable of being 0.05mm.  Further, this limitation appears to be a matter of design choice, as the specification states the electrode can be between 0.5mm and 2mm in length and between 0.05mm and 2mm in width, the width of each electrode can be selected based on the diameter of a nerve fascicle or on the diameters of a group of nerve fascicles ([0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand et al. to try selecting a length of between 0.05mm and 3mm since it is a matter of design choice, would not appear to alter the overall operation of the device, and the results of selecting this electrode width would have been reasonably predictable.
Regarding claim 36, Durand et al. does not expressly say each electrode in the first set is a cathode and each electrode in the second set is an anode.  However, Durand et al. does teach each electrode is individually connected to electrical sources (col. 6, lines 28-30), and further states the electrodes may function as cathode or anode pairs (col. 11, lines 28-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand et al. to assign each electrode in the first set as a cathode and each electrode in the second set as an anode since it is a matter of design choice, would not appear to alter the overall operation of the device, and the results of such an assignment would have been reasonably predictable.


Claims 39, 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand et al. (US Pat 5,400,784) in view of Ben Ezra et al. (US PG Pub 2014/0046407).
Regarding claim 39, Durand et al. does not expressly disclose wherein the electrical signal has at least one of a frequency of 1Hz-50Hz; a predetermined pulse width; a current amplitude of 100ma-2000mA; a current of 500µm; a frequency of 1Hz-50Hz; or a bipolar pulse form.   Ben Ezra et al. teaches it is known in the art for a nerve cuff to deliver these parameters ([1852], [1854], [1856]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand et al. and select the claimed parameters as taught by Ben Ezra et al. as they are well known in the art to be typical parameters for delivering via a nerve cuff, is a matter of design choice, would not appear to alter the overall operation of the device, and the results of such an assignment would have been reasonably predictable.
Regarding claims 50-51, Durand et al. does not expressly disclose a physiological sensor arranged to detect physiological activity in a subject and a comparison module arranged to detect a relationship between the electrical signal and the physiological activity.  Ben Ezra et al. teaches a physiological sensor arranged to detect physiological activity in a subject; and a comparison module arranged to detect a relationship between the electrical signal and the physiological activity ([0749]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand et al. to include the physiological sensor and the comparison module as taught by Ben Ezra et al. in order to sense physiological activity and synchronize the delivery of electrical nerve stimulation with features of the physiological activity ([0749]).

Claims 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand et al. (US Pat 5,400,784) in view of Rosenbluth et al. (US PG Pub 2015/0321000).
Regarding claim 67-68, Durand et al. discloses an implantable system for at least one of stimulating or monitoring activity in a nerve, comprising: at least one nerve interface device arranged, in use, to apply an electrical signal to at least one nerve fiber of a subject, the nerve interface device comprising: at least one cuff portion (figs. 1-2); a first set of electrodes mounted in a ring around a first circumference of the at least one cuff portion (see annotated figure above); a second set of electrodes mounted in a ring around a second circumference of the at least one cuff portion spaced apart from the first circumference in the direction of the cuff axis passing through the passageway (see annotated figure above); a plurality of pairs of electrodes, each of the pairs of electrodes includes an electrode of the first set of electrodes aligned with one of the electrode of the second set (each of the plurality of conductive segments B are provided with two electrodes 11 on a first side” col. 6, lines 25-27) to define a plurality of distinct electrical channels for stimulating the nerve along a length of the nerve (“These electrodes are individually connected to an operatively associated electrical power source through individual fine conductive wires.” col. 6, lines 28-30); a signal generator (“an operatively associated electrical power source”) configured to generate a signal to be delivered to the at least one nerve fiber by a first pair of electrodes to modulate neural activity within the at least one nerve fiber.  Durand et al. does not expressly disclose a control sub-system configured to cause the signal generator to deliver the signal to the first pair of electrodes based upon a detection of neural activity of the at least one nerve fiber.  Rosenbluth et al. teaches it is well known in the art for electrodes on a nerve cuff to be selected based on a closed-loop control system where detection of neural activity of the nerve is relied upon ([0197]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand et al. to select which electrodes to deliver signals to the nerve based upon detection of neural activity as taught by Rosenbluth et al. in order to an optimal effect from stimulation of the nerve (“The device enables… systematic adjustment of the stimulation parameters to achieve an optimal tremor reduction” [0197]).  

Claims 70, 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand et al. (US Pat 5,400,784) in view of Rosenbluth et al. (US PG Pub 2015/0321000) as applied to claims 67-68 above, and further in view of Ben Ezra et al. (US PG Pub 2014/0046407) and Soltis et al. (US PG Pub 2013/0005169).
Regarding claims 70, 80, Durand et al. does not expressly disclose a first nerve interface device and a second nerve interface device in the manner claimed.  Ben Ezra et al. teaches a first cuff interface device and a second cuff interface device used together ([1969]) and detecting nerve activity to determine a relationship between the electrical signal and the physiological activity ([0749]).  Soltis et al. teach it is known in the art to program nerve interface devices such that one is for stimulation and one is for sensing ([0037]; fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Durand et al. to try using two nerve interface devices at the same time as taught by Ben Ezra et al. since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art,  and the first nerve interface device being programmed to stimulate the nerve fiber and the second nerve interface device being programmed to sense electrical signals in the nerve fiber as taught by Soltis et al. in order to better monitor the physiological signal and synchronize the delivery of electrical nerve stimulation with features of the physiological signal, and since such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792